DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed January 26, 2021 and the Response to Restriction Requirement filed May 27, 2022.

Claims 1-23 are pending in the application.  Claims 1-13 are withdrawn as they are directed to a non-elected invention.  Claim 14 is an independent claim.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-23, in the reply filed on May 27, 2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 14-23, claim 14 recites the limitation “each of the light-emitting diodes connects the backplane through one of the bonding structures.”  It is unclear if the limitation is intended to define that each of the light-emitting diodes connects to the backplane {as the claim has been interpreted by the Examiner} or if the limitation is intended to define that each of the light-emitting diodes connects the backplane to something else.  Clarification and/or correction are required.  Claims 15-23 are rejected as they depend from claim 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20200313035 A1 to Lee et al. (referred to hereafter as “Lee”).

Regarding claim 14, Lee teaches a micro light-emitting diode display panel {Figure 17}, comprising: a backplane {40’}; a plurality of light-emitting diodes {60a}, disposed on the backplane; and a bonding layer {41-2}, disposed between the backplane {40’} and the light-emitting diodes {60a}, wherein the bonding layer {41-2} includes a plurality of bonding structures {48/49/68}, and each of the light-emitting diodes {60a} connects the backplane {40’} through one of the bonding structures {48/49/68}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-22 are rejected under 35 U.S.C. 103 as unpatentable over Lee in view of U.S. Published Patent No. 20160204313 A1 to Namiki et al. (referred to hereafter as “Namiki”).

Regarding claim 15 (that depends from claim 14), Lee does not appear to explicitly describe that each of the bonding structures includes a eutectic layer and a metallic bridge connection structure.  Namiki teaches that electrical connections for LEDs can be made “to maintain electrical connection between the board electrode and the element electrode by the Au coating layers of the conductive particles even when a crack is generated in a eutectic bonding portion [and therefore] it is possible to obtain high connection reliability” (Namiki abstract).  It would have been obvious to one of ordinary skill in the art to substitute the Namiki conductive particles that form a bridge in combination with a eutectic bonding portion in the Lee device in order to obtain a high connection reliability in the Lee device. 

Regarding claim 16 (that depends from claim 15), Namiki teaches the metallic bridge connection structure is formed from a plurality of conducting particles {“Au coating layers of the conductive particles” (Namiki abstract)}.

Regarding claim 17 (that depends from claim 16), although Lee and Namiki do not appear to explicitly describe that a ratio of a particle size of the conducting particles and a pitch of the light-emitting diodes is larger than or equal to 1:5, it would have been obvious to one of ordinary skill in the art to have large particles so that adequate electrical connections can be made.  It is noted that Namiki teaches similar (and also larger) particle sizes {2-30 µm} to the embodiments of the present invention.

Regarding claim 18 (that depends from claim 16), Namiki teaches the conducting particles have a particle size range from 2 µm to 10 µm {Namiki paragraph [0015]}.

Regarding claim 19 (that depends from claim 16), Namiki teaches the bonding layer further comprises a resin material {Namiki paragraph [0072]}.  Although Lee and Namiki do not appear to explicitly state that a weight ratio of the conducting particles and the resin material is 1:1 to 1:4, it would have been obvious to one of ordinary skill in the art to have large particles (relative to the amount of resin material) so that adequate electrical connections can be made.  It is noted that Namiki teaches similar (and also larger) particle sizes {2-30 µm} to the embodiments of the present invention.


Regarding claim 20 (that depends from claim 15), Namiki teaches the metallic bridge connection structure fills in chinks of the eutectic layer {“even when a crack is generated in a eutectic bonding portion” (Namiki abstract)}.

Regarding claim 21 (that depends from claim 15), Namiki teaches the eutectic layer is formed from a first bonding pad {Namiki 12} of the backplane and a second bonding pad {Namiki 31} of one of the light emitting diodes corresponding to the first bonding pad, the metallic bridge connection structure fills chinks between the first bonding pad and the second bonding pad, and the metallic bridge connection structure covers the first bonding pad and the second bonding pad {Namiki teaches that as “the Au coating layer 22 makes contact with the board electrode 12 and the element electrode 31, the conductive particles 8 electrically connect the board electrode 12 and the element electrode 31, then, after the cooling, by virtue of a recovery force of the deformation of the squeezed resin particles 21, the Au coating layer 22 is held in a pressed state by the board electrode 12 and the element electrode 31 fixed to each other. Therefore, even when the eutectic bonding is broken, electrical connection between the board electrode 12 and the element electrode 31 is reliably maintained” (Namiki paragraph [0080])}

Regarding claim 22 (that depends from claim 15), Namiki teaches the same materials as the present specification for the bridge (Au coating layer 22) and eutectic (AuSn).  Thus, it would be expected that a melting point of the Namiki eutectic layer would be higher than a melting point of the metallic bridge connection structure.

Claim 23 is rejected under 35 U.S.C. 103 as unpatentable over Lee in view of U.S. Published Patent No. 20210064091 A1 to Wang et al. (referred to hereafter as “Wang”).

Regarding claim 23 (that depends from claim 14), Wang shows that it was known to provide for LEDs, a plurality of pixel areas {Wang 2} formed from the light-emitting diodes, and each of the pixel areas is covered by a packaging layer {Wang 36}, thereby forming an island structure {“pixel islands 2” (Wang paragraph [0029])}, and there is a gap {see the gap between islands 2 in Wang Figure 1} between the islanded structures.  It would have been obvious to one of ordinary skill in the art to combine the Wang island structure with the Lee LEDs in order to provide protection to the Lee LEDs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826